NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 04a0108n.06
                           Filed: November 18, 2004

                                            No. 03-6338

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


EQUAL EMPLOYMENT                   OPPORTUNITY             )
COMMISSION,                                                )
                                                           )        ON APPEAL FROM THE
       Plaintiff-Appellee,                                 )        UNITED STATES DISTRICT
                                                           )        COURT FOR THE MIDDLE
v.                                                         )        DISTRICT OF TENNESSEE
                                                           )
ROBERTSON CHEATHAM                      FARMER’S           )            MEMORANDUM
COOPERATIVE,                                               )              OPINION
                                                           )
       Defendant-Appellant.                                )



BEFORE: NORRIS, BATCHELDER and ROGERS, Circuit Judges.

       PER CURIAM. Defendant, Robertson Cheatham Farmer’s Cooperative, appeals from a

jury verdict awarding back pay in an action brought by the Equal Employment Opportunity

Commission on behalf of a former employee of defendant, based on the Age Discrimination in

Employment Act of 1967, 29 U.S.C. § 621 et seq. Defendant contends that the district court erred

when it denied its motions for judgment as a matter of law, new trial, or remittitur.

       Having had the benefit of oral argument and having carefully considered the record on

appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court

erred in denying defendant the relief it sought.

       Because the reasoning which supports the district court’s rulings has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve
No. 03-6338
EEOC v. Robertson Cheatham

no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning

employed by that court in its Memorandum Opinion dated September 5, 2003.




                                              -2-